Citation Nr: 1208660	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart condition and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 and from March 1971 to November 1974.  He had service in the Republic of Vietnam and is in receipt of several combat citations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the claims.  

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 2002 rating decision denied claims for service connection for a heart condition and hypertension on the basis that there was no evidence either was related to service, to include the Veteran's exposure to herbicides, or to the Veteran's service-connected type II diabetes mellitus, and no evidence either condition manifest to a compensable degree within one year of the Veteran's separation from service.  

2.  Additional evidence submitted since August 2002 on the issues of service connection for a heart condition and hypertension is new and material as it includes evidence that raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied the claims for service connection for a heart condition and hypertension is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

2.  New and material evidence has been submitted to reopen the claims for service connection for a heart condition and hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for hypertension and a heart condition.  See March 2006 VA Form 21-4138.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in August 2002 denied the claims for a heart condition and hypertension on the basis that there was no evidence either was related to service, to include the Veteran's exposure to herbicides, or to the Veteran's service-connected type II diabetes mellitus, and no evidence either condition manifest to a compensable degree within one year of the Veteran's separation from service.  The RO notified the Veteran of this decision and his appellate rights by letter dated August 22, 2002, but he did not appeal.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. § 20.302(a).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in March 2006, and this appeal ensues from the October 2006 rating decision issued by the RO in Houston, Texas, which declined to reopen the claims for hypertension and a heart condition on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as cardiovascular-renal disease, including hypertension; endocarditis; and myocarditis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In addition, a presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease.  See 38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 1116.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

As noted above, the claims for a heart condition and hypertension were previously denied in part because there was no evidence either condition was related to the Veteran's service-connected type II diabetes mellitus.  See August 2002 rating decision.  The evidence added to the record since the August 2002 rating decision includes an August 2006 VA examination obtained by the RO when the Veteran filed his claim to reopen.  The VA examiner diagnosed hypertension and coronary artery disease, status post angioplasty, and provided an opinion that both are more likely than not related to his diabetes.  In an addendum opinion, the VA examiner changed the diagnosis for the Veteran's heart condition to congestive heart failure, left ventricular hypertrophy and mild mitral regurgitation.  

The August 2006 VA examination with opinion was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claims.  Having found that new and material evidence has been presented since the last final denial of the Veteran's claims, the claims for service connection for a heart condition and hypertension are reopened for review on the merits.  For the reasons discussed below, additional development of the evidence is needed to decide the reopened claims. 


ORDER

The claim for service connection for a heart condition is reopened.  To this extent only, the appeal is granted. 

The claim for service connection for hypertension is reopened.  To this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claims.  

As an initial matter, the Veteran's reopened claims for service connection for a heart condition and hypertension have not been adjudicated on the merits by the AOJ.  Consequently, due process mandates that these matters be remanded.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The RO declined to reopen the claims on the basis that the opinion provided by the VA examiner in August 2006 was not supported by adequate rationale.  See October 2006 VA examination.  The Board agrees.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Review of the claims folder reveals that the RO attempted to schedule the Veteran for additional VA examinations in April 2008 but he failed to report.  In his July 2008 VA Form 9, the Veteran indicated that he had arrived 10 minutes late to his scheduled VA examinations due to parking problems and the examiner had already left.  The Veteran further reported that he was given a number to call to reschedule his examinations, which he did, but he never received notice of another appointment.  The Board finds these assertions to be credible.  It is unclear why the RO did not then attempt to reschedule the Veteran for the examinations prior to certifying the claims to the Board.  In light of the foregoing, the claims must be remanded in order to schedule the Veteran for appropriate VA examinations in connection with his reopened claims.  The Veteran's complete VA treatment records from the Central Texas Veterans Health Care System should also be obtained.  

As the claims are being remanded for the foregoing reasons, the RO/AMC should also make efforts to obtain the Veteran's complete record of treatment from St. David's Hospital, where it appears the Veteran has been hospitalized on several occasions related to cardiovascular problems.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Central Texas Veterans Health Care System.  

2.  Make arrangements to obtain the Veteran's complete record of treatment from St. David's Hospital.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension and any heart condition(s).  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should identify all heart conditions and discuss whether any are considered a form of ischemic heart disease.  

Based on the examination and review of the record, the examiner is requested to answer the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension and/or heart condition(s) are related to his active military service, to include his presumed exposure to herbicides? 

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that the current hypertension and/or heart condition(s) were caused by the Veteran's service-connected type II diabetes mellitus? 

(c) If the answer to (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected type II diabetes mellitus aggravated his hypertension and/or heart condition(s)? 

The physician is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension and/or heart condition(s) (i.e., a baseline) before the onset of the aggravation. 

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


